 

Exhibit 10.6.1
INDEMNIFICATION AGREEMENT
This Agreement is made as of the [ ] day of [ ] 2010, by and between Ameresco,
Inc., a Delaware corporation (the “Corporation), and [ ] (the “Indemnitee”), a
non-employee director of the Corporation.
WHEREAS, it is essential to the Corporation to retain and attract as directors
the most capable persons available, and
WHEREAS, the substantial increase in corporate litigation subjects directors to
expensive litigation risks at the same time that the availability of directors'
liability insurance has been severely limited, and
WHEREAS, it is now and has always been the express policy of the Corporation to
indemnify its directors, and
WHEREAS, the Indemnitee does not regard the protection available under the
Corporation's Certificate of Incorporation and insurance as adequate in the
present circumstances, and may not be willing to serve or continue to serve as a
director without additional protection, and
WHEREAS, the Corporation desires the Indemnitee to serve, or continue to serve,
as a director of the Corporation.
NOW THEREFORE, the Corporation and the Indemnitee do hereby agree as follows:
1.    Agreement to Serve. The Indemnitee agrees to serve or continue to serve as
a director of the Corporation for so long as the Indemnitee is duly elected or
until such time as the Indemnitee tenders a resignation in writing or becomes
otherwise incapable of serving due to his or her disability or death.
2.    Definitions. As used in this Agreement:
(a)    The term “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration, alternative dispute resolution proceeding,
administrative hearing or other proceeding, whether brought by or in the right
of the Corporation or otherwise and whether of a civil, criminal, administrative
or investigative nature, and any appeals therefrom.
(b)    The term “Corporate Status” shall mean the status of a person who is or
was, or has agreed to become, a director or officer of the Corporation, or is or
was serving, or has agreed to serve, at the request of the Corporation, as a
director, officer, fiduciary, partner, trustee, member, employee or agent of, or
in a similar capacity with, another corporation, partnership, joint venture,
trust, limited liability company or other enterprise.
(c)    The term “Expenses” shall include, without limitation, attorneys' fees,
retainers court costs, transcript costs, fees and expenses of experts, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees and other disbursements or expenses of the types
customarily incurred in connection with investigations,

--------------------------------------------------------------------------------

 

judicial or administrative proceedings or appeals, but shall not include the
amount of judgments, fines or penalties against Indemnitee or amounts paid in
settlement in connection with such matters.
(d)    The term “Change in Control” shall mean:
(1)    any merger or consolidation in which (i) the Corporation is a constituent
party or (ii) a subsidiary of the Corporation is a constituent party and the
Corporation issues shares of its capital stock pursuant to such merger or
consolidation (except, in the case of both clauses (i) and (ii) above, any such
merger or consolidation involving the Corporation or a subsidiary in which the
shares of capital stock of the Corporation outstanding immediately prior to such
merger or consolidation continue to represent, or are converted into or
exchanged for shares of capital stock that represent, immediately following such
merger or consolidation, at least 51% by voting power of the capital stock of
(x) the surviving or resulting corporation or (y) if the surviving or resulting
corporation is a wholly owned subsidiary of another corporation immediately
following such merger or consolidation, of the parent corporation of such
surviving or resulting corporation);
(2)    the issuance, sale or transfer, in a single transaction or series of
related transactions, of capital stock representing at least 51% of the voting
power of the outstanding capital stock of the Corporation immediately following
such transaction;
(3)    the sale of all or substantially all of the assets of the Corporation; or
(4)    a change in the composition of the Board of Directors of the Corporation
(the “Board”) that results in the Continuing Directors (as defined below) no
longer constituting a majority of the Board (or, if applicable, the Board of
Directors of a successor corporation to the Corporation), where the term
“Continuing Director” means at any date a member of the Board (x) who was a
member of the Board on May 27, 2010 or (y) who was nominated or elected
subsequent to such date by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that there shall be excluded from this clause (y)
any individual whose initial assumption of office occurred as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents, by
or on behalf of a person other than the Board.
(e)    The term “Special Independent Counsel” shall mean a law firm, or a member
of a law firm, that is experienced in matters of corporation law and neither
currently is, nor in the past five years has been, retained to represent: (i)
the Corporation or the Indemnitee in any matter material to either such party or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Special
Independent Counsel” shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the
 
2

--------------------------------------------------------------------------------

 

Corporation or the Indemnitee in an action to determine the Indemnitee's rights
under this Agreement.
(f)    References to “other enterprise” shall include employee benefit plans;
references to “fines” shall include any excise tax assessed with respect to any
employee benefit plan; references to “serving at the request of the Corporation”
shall include any service as a director, officer, employee or agent of the
Corporation which imposes duties on, or involves services by, such director,
officer, employee, or agent with respect to an employee benefit plan, its
participants, or beneficiaries; and a person who acted in good faith and in a
manner such person reasonably believed to be in the interests of the
participants and beneficiaries of an employee benefit plan shall be deemed to
have acted in a manner “not opposed to the best interests of the Corporation” as
referred to in this Agreement.
3.    Indemnity of Indemnitee. Subject to Sections 6, 7 and 9, the Corporation
shall indemnify the Indemnitee in connection with any Proceeding as to which the
Indemnitee is, was or is threatened to be made a party (or is otherwise
involved) by reason of the Indemnitee's Corporate Status, to the fullest extent
permitted by law (as such may be amended from time to time). In furtherance of
the foregoing and without limiting the generality thereof:
(a)    Indemnification in Third-Party Proceedings. The Corporation shall
indemnify the Indemnitee in accordance with the provisions of this Section 3(a)
if the Indemnitee was or is a party to or threatened to be made a party to or
otherwise involved in any Proceeding (other than a Proceeding by or in the right
of the Corporation to procure a judgment in its favor or a Proceeding referred
to in Section 6 below) by reason of the Indemnitee's Corporate Status or by
reason of any action alleged to have been taken or omitted in connection
therewith, against all Expenses, judgments, fines, penalties and amounts paid in
settlement actually and reasonably incurred by or on behalf of the Indemnitee in
connection with such Proceeding, if the Indemnitee acted in good faith and in a
manner which the Indemnitee reasonably believed to be in, or not opposed to, the
best interests of the Corporation and, with respect to any criminal Proceeding,
had no reasonable cause to believe that his or her conduct was unlawful.
(b)    Indemnification in Proceedings by or in the Right of the Corporation. The
Corporation shall indemnify the Indemnitee in accordance with the provisions of
this Section 3(b) if the Indemnitee was or is a party to or threatened to be
made a party to or otherwise involved in any Proceeding by or in the right of
the Corporation to procure a judgment in its favor by reason of the Indemnitee's
Corporate Status or by reason of any action alleged to have been taken or
omitted in connection therewith, against all Expenses and, to the extent
permitted by law, amounts paid in settlement actually and reasonably incurred by
or on behalf of the Indemnitee in connection with such Proceeding, if the
Indemnitee acted in good faith and in a manner which the Indemnitee reasonably
believed to be in, or not opposed to, the best interests of the Corporation,
except that, if applicable law so provides, no indemnification shall be made
under this Section 3(b) in respect of any claim, issue, or matter as to which
the Indemnitee shall have been adjudged to be liable to the Corporation, unless,
and only to the extent, that the Court of Chancery of Delaware or the court in
which such action or suit was brought shall determine upon application that,
despite the adjudication of such liability but in view of all the circumstances
of the case, the Indemnitee is fairly and reasonably entitled to indemnity for
such Expenses as the Court of Chancery or such other court shall deem proper.
 
3

--------------------------------------------------------------------------------

 

4.    Indemnification of Expenses of Successful Party. Notwithstanding any other
provision of this Agreement, to the extent that the Indemnitee has been
successful, on the merits or otherwise, in defense of any Proceeding or in
defense of any claim, issue or matter therein (other than a Proceeding referred
to in Section 6), the Indemnitee shall be indemnified against all Expenses
actually and reasonably incurred by or on behalf of the Indemnitee in connection
therewith. Without limiting the foregoing, if any Proceeding or any claim, issue
or matter therein is disposed of, on the merits or otherwise (including a
disposition without prejudice), without (i) the disposition being adverse to the
Indemnitee, (ii) an adjudication that the Indemnitee was liable to the
Corporation, (iii) a plea of guilty or nolo contendere by the Indemnitee,
(iv) an adjudication that the Indemnitee did not act in good faith and in a
manner the Indemnitee reasonably believed to be in or not opposed to the best
interests of the Corporation, and (v) with respect to any criminal proceeding,
an adjudication that the Indemnitee had reasonable cause to believe his or her
conduct was unlawful, the Indemnitee shall be considered for the purposes hereof
to have been wholly successful with respect thereto.
5.    Indemnification for Expenses of a Witness. To the extent that the
Indemnitee is, by reason of the Indemnitee's Corporate Status, a witness in any
Proceeding to which the Indemnitee is not a party, the Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred by or on
behalf of the Indemnitee in connection therewith.
6.    Exceptions to Right of Indemnification. Notwithstanding anything to the
contrary in this Agreement, except as set forth in Section 10, the Corporation
shall not indemnify the Indemnitee in connection with a Proceeding (or part
thereof) initiated by the Indemnitee unless (a) the initiation thereof was
approved by the Board or (b) the Proceeding was commenced following a Change in
Control. Notwithstanding anything to the contrary in this Agreement, the
Corporation shall not indemnify the Indemnitee to the extent the Indemnitee is
reimbursed from the proceeds of insurance, and in the event the Corporation
makes any indemnification payments to the Indemnitee and the Indemnitee is
subsequently reimbursed from the proceeds of insurance, the Indemnitee shall
promptly refund such indemnification payments to the Corporation to the extent
of such insurance reimbursement.
7.    Notification and Defense of Claim. As a condition precedent to the
Indemnitee's right to be indemnified, the Indemnitee must notify the Corporation
in writing as soon as practicable of any Proceeding for which indemnity will or
could be sought. With respect to any Proceeding of which the Corporation is so
notified, the Corporation will be entitled to participate therein at its own
expense and/or to assume the defense thereof at its own expense, with legal
counsel reasonably acceptable to the Indemnitee. After notice from the
Corporation to the Indemnitee of its election so to assume such defense, the
Corporation shall not be liable to the Indemnitee for any legal or other
expenses subsequently incurred by the Indemnitee in connection with such
Proceeding, other than as provided below in this Section 7. The Indemnitee shall
have the right to employ his or her own counsel in connection with such
Proceeding, but the fees and expenses of such counsel incurred after notice from
the Corporation of its assumption of the defense thereof shall be at the expense
of the Indemnitee unless (i) the employment of counsel by the Indemnitee has
been authorized by the Corporation, (ii) counsel to the Indemnitee shall have
reasonably concluded that there may be a conflict of interest or position on any
significant issue between the Corporation and the Indemnitee in the conduct of
the defense of such Proceeding or (iii) the Corporation shall not in fact have
employed counsel to
4

--------------------------------------------------------------------------------

 

assume the defense of such Proceeding, in each of which cases the fees and
expenses of counsel for the Indemnitee shall be at the expense of the
Corporation, except as otherwise expressly provided by this Agreement, and
provided that Indemnitee's counsel shall cooperate reasonably with the
Corporation's counsel to minimize the cost of defending claims against the
Corporation and the Indemnitee. The Corporation shall not be entitled, without
the consent of the Indemnitee, to assume the defense of any claim brought by or
in the right of the Corporation or as to which counsel for the Indemnitee shall
have reasonably made the conclusion provided for in clause (ii) above. The
Corporation shall not be required to indemnify the Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding effected without
its written consent. The Corporation shall not settle any Proceeding in any
manner that would impose any penalty or limitation on the Indemnitee without the
Indemnitee's written consent. Neither the Corporation nor the Indemnitee will
unreasonably withhold or delay their consent to any proposed settlement.
8.    Advancement of Expenses. In the event that the Corporation does not assume
the defense pursuant to Section 7 of any Proceeding of which the Corporation
receives notice under this Agreement, any Expenses actually and reasonably
incurred by or on behalf of the Indemnitee in defending such Proceeding shall be
paid by the Corporation in advance of the final disposition of such Proceeding;
provided, however, that the payment of such Expenses incurred by or on behalf of
the Indemnitee in advance of the final disposition of such Proceeding shall be
made only upon receipt of an undertaking by or on behalf of the Indemnitee to
repay all amounts so advanced in the event that it shall ultimately be
determined that the Indemnitee is not entitled to be indemnified by the
Corporation as authorized in this Agreement. Such undertaking shall be accepted
without reference to the financial ability of the Indemnitee to make repayment.
Any advances and undertakings to repay pursuant to this Section 8 shall be
unsecured and interest-free.
9.    Procedures.
(a)    In order to obtain indemnification or advancement of Expenses pursuant to
this Agreement, the Indemnitee shall submit to the Corporation a written
request, including in such request such documentation and information as is
reasonably available to the Indemnitee and is reasonably necessary to determine
whether and to what extent the Indemnitee is entitled to indemnification or
advancement of Expenses. Any such indemnification or advancement of Expenses
shall be made promptly, and in any event within (i) in the case of
indemnification under Sections 4, 5 or 9(d) or advancement of Expenses, 30 days
after receipt by the Corporation of the written request of the Indemnitee, or
(ii) in the case of all other indemnification, 60 days after receipt by the
Corporation of the written request of the Indemnitee, unless with respect to
requests under this clause (ii) the Corporation determines, by clear and
convincing evidence, within the 60-day period referred to above that the
Indemnitee did not meet the applicable standard of conduct. Such determination,
and any determination that advanced Expenses must be repaid to the Corporation,
shall be made as follows:
(x)    if a Change in Control shall have occurred, by Special Independent
Counsel in a written opinion to the Board, a copy of which shall be delivered to
the Indemnitee (unless the Indemnitee shall request that such determination be
made by the Board, in which case the determination shall be made in the manner
provided below in clauses (y)(1) or (y)(2)).
 
5

--------------------------------------------------------------------------------

 

(y)    in all other cases, in the discretion of the Board, (1) by a majority
vote of the directors of the Corporation consisting of persons who are not at
that time parties to the Proceeding (“disinterested directors”), whether or not
a quorum, (2) by a committee of disinterested directors designated by a majority
vote of disinterested directors, whether or not a quorum, (3) if there are no
disinterested directors, or if the disinterested directors so direct, by
independent legal counsel in a written opinion to the Board, or (4) by the
stockholders of the Corporation.
(b)    In the event that a Change in Control shall have occurred and the
determination of entitlement to indemnification is to be made by Special
Independent Counsel, the Special Independent Counsel shall be selected as
provided in this Section 9(b). The Special Independent Counsel shall be selected
by the Indemnitee, unless the Indemnitee shall request that such selection be
made by the Board. The party making the determination shall give written notice
to the other party advising it of the identity of the Special Independent
Counsel so selected. The party receiving such notice may, within seven days
after such written notice of selection shall have been given, deliver to the
other party a written objection to such selection. Such objection may be
asserted only on the ground that the Special Independent Counsel so selected
does not meet the requirements of “Special Independent Counsel” as defined in
Section 2, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Special Independent Counsel. If a written objection is
made, the Special Independent Counsel so selected may not serve as Special
Independent Counsel unless and until a court has determined that such objection
is without merit. If, within 20 days after submission by the Indemnitee of a
written request for indemnification, no Special Independent Counsel shall have
been selected or if selected, shall have been objected to, in accordance with
this paragraph either the Corporation or the Indemnitee may petition the Court
of Chancery of the State of Delaware or other court of competent jurisdiction
for resolution of any objection which shall have been made by the Corporation or
the Indemnitee to the other's selection of Special Independent Counsel and/or
for the appointment as Special Independent Counsel of a person selected by the
court or by such other person as the court shall designate, and the person with
respect to whom an objection is favorably resolved or the person so appointed
shall act as Special Independent Counsel. The Corporation shall pay the
reasonable and necessary fees and expenses of Special Independent Counsel
incurred in connection with its acting in such capacity. The Corporation shall
pay any and all reasonable and necessary fees and expenses incident to the
procedures of this paragraph, regardless of the manner in which such Special
Independent Counsel was selected or appointed. Upon the due commencement of any
judicial proceeding pursuant to Section 10 of this Agreement, any Special
Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).
(c)    The termination of any Proceeding by judgment, order, settlement,
conviction or upon a plea of nolo contendere or its equivalent, shall not, of
itself, create a presumption that the Indemnitee did not act in good faith and
in a manner that the Indemnitee reasonably believed to be in, or not opposed to,
the best interests of the Corporation, and, with respect to any criminal
Proceeding, had reasonable cause to believe that his or her conduct was
unlawful.
 
 
6

--------------------------------------------------------------------------------

 

(d)    The Indemnitee shall cooperate with the person, persons or entity making
such determination with respect to the Indemnitee's entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to the Indemnitee and reasonably necessary to such determination. Any
Expenses actually and reasonably incurred by the Indemnitee in so cooperating
shall be borne by the Corporation (irrespective of the determination as to the
Indemnitee's entitlement to indemnification) and the Corporation hereby
indemnifies the Indemnitee therefrom.
10.    Remedies. The right to indemnification or advancement of Expenses as
provided by this Agreement shall be enforceable by the Indemnitee in any court
of competent jurisdiction if the Corporation denies such request, in whole or in
part, or if no disposition thereof is made within the applicable period referred
to in Section 9. Unless otherwise required by law, the burden of proving that
indemnification or advancement of Expenses is not appropriate shall be on the
Corporation. Neither the failure of the Corporation to have made a determination
prior to the commencement of such action that indemnification is proper in the
circumstances because the Indemnitee has met the applicable standard of conduct,
nor an actual determination by the Corporation that the Indemnitee has not met
such applicable standard of conduct, shall be a defense to the action or create
a presumption that the Indemnitee has not met the applicable standard of
conduct. The Indemnitee's Expenses actually and reasonably incurred in
connection with successfully establishing the Indemnitee's right to
indemnification, in whole or in part, in any such Proceeding shall also be
indemnified by the Corporation.
11.    Partial Indemnification. If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Corporation for some or a
portion of the Expenses, judgments, fines, penalties or amounts paid in
settlement actually and reasonably incurred by or on behalf of the Indemnitee in
connection with any Proceeding but not, however, for the total amount thereof,
the Corporation shall nevertheless indemnify the Indemnitee for the portion of
such Expenses, judgments, fines, penalties or amounts paid in settlement to
which the Indemnitee is entitled.
12.    Subrogation. In the event of any payment under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of the Indemnitee, who shall execute all papers required and
take all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Corporation to bring suit to enforce
such rights.
13.    Term of Agreement. This Agreement shall continue until and terminate upon
the later of (a) six years after the date that the Indemnitee shall have ceased
to serve as a director or officer of the Corporation or, at the request of the
Corporation, as a director, officer, partner, trustee, member, employee or agent
of another corporation, partnership, joint venture, trust, limited liability
company or other enterprise or (b) the final termination of all Proceedings
pending on the date set forth in clause (a) in respect of which the Indemnitee
is granted rights of indemnification or advancement of Expenses hereunder and of
any proceeding commenced by the Indemnitee pursuant to Section 10 of this
Agreement relating thereto.
 
 
7

--------------------------------------------------------------------------------

 

14.    Indemnification Hereunder Not Exclusive. The indemnification and
advancement of Expenses provided by this Agreement shall not be deemed exclusive
of any other rights to which the Indemnitee may be entitled under the
Corporation's Certificate of Incorporation, the Corporation's By-Laws, any other
agreement, any vote of stockholders or disinterested directors, the General
Corporation Law of Delaware, any other law (common or statutory), or otherwise,
both as to action in the Indemnitee's official capacity and as to action in
another capacity while holding office for the Corporation. Nothing contained in
this Agreement shall be deemed to prohibit the Corporation from purchasing and
maintaining insurance, at its expense, to protect itself or the Indemnitee
against any expense, liability or loss incurred by it or the Indemnitee in any
such capacity, or arising out of the Indemnitee's status as such, whether or not
the Indemnitee would be indemnified against such expense, liability or loss
under this Agreement; provided that the Corporation shall not be liable under
this Agreement to make any payment of amounts otherwise indemnifiable hereunder
if and to the extent that the Indemnitee has otherwise actually received such
payment under any insurance policy, contract, agreement or otherwise.
15.    No Special Rights. Nothing herein shall confer upon the Indemnitee any
right to continue to serve as an officer or director of the Corporation for any
period of time or at any particular rate of compensation.
16.    Savings Clause. If this Agreement or any portion thereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Corporation shall nevertheless indemnify the Indemnitee as to Expenses,
judgments, fines, penalties and amounts paid in settlement with respect to any
Proceeding to the full extent permitted by any applicable portion of this
Agreement that shall not have been invalidated and to the fullest extent
permitted by applicable law.
17.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall constitute the original.
18.    Successors and Assigns. This Agreement shall be binding upon the
Corporation and its successors and assigns and shall inure to the benefit of the
estate, heirs, executors, administrators and personal representatives of the
Indemnitee.
19.    Headings. The headings of the paragraphs of this Agreement are inserted
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.
20.    Modification and Waiver. This Agreement may be amended from time to time
to reflect changes in Delaware law or for other reasons. No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by both of the parties hereto. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provision hereof nor shall any such waiver constitute a continuing waiver.
21.    Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been given (i) when
delivered by hand or (ii) if
 
 
8

--------------------------------------------------------------------------------

 

mailed by certified or registered mail with postage prepaid, on the third day
after the date on which it is so mailed:
(a)if to the Indemnitee, to:[ ]
 
(b)if to the Corporation, to:     Ameresco, Inc.
111 Speen Street
Suite 410
Framingham, MA 01701
Attn: General Counsel
Phone: (617) 526-6000
or to such other address as may have been furnished to the Indemnitee by the
Corporation or to the Corporation by the Indemnitee, as the case may be.
22.    Applicable Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware. The Indemnitee
may elect to have the right to indemnification or reimbursement or advancement
of Expenses interpreted on the basis of the applicable law in effect at the time
of the occurrence of the event or events giving rise to the applicable
Proceeding, to the extent permitted by law, or on the basis of the applicable
law in effect at the time such indemnification or reimbursement or advancement
of Expenses is sought. Such election shall be made, by a notice in writing to
the Corporation, at the time indemnification or reimbursement or advancement of
Expenses is sought; provided, however, that if no such notice is given, and if
the General Corporation Law of Delaware is amended, or other Delaware law is
enacted, to permit further indemnification of the directors and officers, then
the Indemnitee shall be indemnified to the fullest extent permitted under the
General Corporation Law, as so amended, or by such other Delaware law, as so
enacted.
23.    Enforcement. The Corporation expressly confirms and agrees that it has
entered into this Agreement in order to induce the Indemnitee to continue to
serve as a director of the Corporation, and acknowledges that the Indemnitee is
relying upon this Agreement in continuing in such capacity.
24.    Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supercedes
all prior agreements, whether oral or written, by any officer, employee or
representative of any party hereto in respect of the subject matter contained
herein; and any prior agreement of the parties hereto in respect of the subject
matter contained herein is hereby terminated and cancelled. For avoidance of
doubt, the parties confirm that the foregoing does not apply to or limit the
Indemnitee's rights under Delaware law or the Corporation's Certificate of
Incorporation or the Corporation's By-Laws.
25.    Consent to Suit. In the case of any dispute under or in connection with
this Agreement, the Indemnitee may only bring suit against the Corporation in
the Court of Chancery of the State of Delaware. The Indemnitee hereby consents
to the exclusive jurisdiction and venue of the courts of the State of Delaware,
and the Indemnitee hereby waives any claim the Indemnitee may have at any time
as to forum non conveniens with respect to such venue. The
9

--------------------------------------------------------------------------------

 

Corporation shall have the right to institute any legal action arising out of or
relating to this Agreement in any court of competent jurisdiction. Any judgment
entered against either of the parties in any proceeding hereunder may be entered
and enforced by any court of competent jurisdiction.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
Attest: __________________________
By: ________________________
By: __________________________
Name: ________________________
Name: __________________________
Title: ________________________
 
 
 
INDEMNITEE:
 
______________________________

 
 